                                  Case 19-12730-CSS                     Doc 1       Filed 12/20/19            Page 1 of 14


Fill in this information to identify your case:


United States Bankruptcy Court for the:

DISTRICT OF DELAWARE

Case number (if known)                                                        Chapter       7
                                                                                                                                Check if this an
                                                                                                                                amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                            4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Arrow Holdings, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed          N/A
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                       Mailing address, if different from principal place of
                                                                                                    business



                                  2605 Nicholson Road
                                  Suite 5200
                                  Sewickley, PA 15143
                                  Number, Street, City, State & ZIP Code                            P.O. Box, Number, Street, City, State & ZIP Code

                                  Allegheny County                                                  Location of principal assets, if different from principal
                                  County                                                            place of business

                                                                                                    Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.arrowmaterialservices.com


6.   Type of debtor                       Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                          Partnership (excluding LLP)
                                          Other. Specify:




 Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
     25010354.1
                                       Case 19-12730-CSS                 Doc 1         Filed 12/20/19              Page 2 of 14
Debtor    Arrow Holdings, LLC                                                                           Case number (if known)
          Name


7.   Describe debtor's business         A. Check one:
                                             Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                             Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                             Railroad (as defined in 11 U.S.C. § 101(44))
                                             Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                             Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                             Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                             None of the above

                                        B. Check all that apply
                                            Tax-exempt entity (as described in 26 U.S.C. §501)
                                             Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                             Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                        C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                           See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                              4889

8.   Under which chapter of the         Check one:
     Bankruptcy Code is the
                                             Chapter 7
     debtor filing?
                                             Chapter 9
                                             Chapter 11. Check all that apply:
                                                                  Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                  are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                  The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                  business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                  statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                  procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                             Chapter 12



9.   Were prior bankruptcy                  No
     cases filed by or against
     the debtor within the last 8           Yes
     years?
     If more than 2 cases, attach a
     separate list.                               District                                 When                                  Case number
                                                  District                                 When                                  Case number

10. Are any bankruptcy cases                No
    pending or being filed by a
    business partner or an                  Yes
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor     SEE ATTACHED RIDER 1                                            Relationship
                                                  District                                 When                              Case number, if known




 Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                page 2
     25010354.1
                                Case 19-12730-CSS                     Doc 1       Filed 12/20/19            Page 3 of 14
Debtor   Arrow Holdings, LLC                                                                     Case number (if known)
         Name




11. Why is the case filed in    Check all that apply:
    this district?
                                      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                      preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                      A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal       Yes Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                               It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                              What is the hazard?
                                               It needs to be physically secured or protected from the weather.
                                                 It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                              livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                               Other
                                           Where is the property?
                                                                            Number, Street, City, State & ZIP Code
                                           Is the property insured?
                                               No
                                               Yes Insurance agency
                                                       Contact name
                                                       Phone


         Statistical and administrative information

13. Debtor's estimation of      .        Check one:
    available funds
                                            Funds will be available for distribution to unsecured creditors.
                                            After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                            1,000-5,000                                25,001-50,000
    creditors
                                    50-99                                           5001-10,000                                50,001-100,000
                                    100-199                                         10,001-25,000                              More than 100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                    $1,000,001 - $10 million                   $500,000,001 - $1 billion
                                    $50,001 - $100,000                              $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                             $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                           $100,000,001 - $500 million                More than $50 billion

16. Estimated liabilities           $0 - $50,000                                    $1,000,001 - $10 million                   $500,000,001 - $1 billion
                                    $50,001 - $100,000                              $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                             $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                           $100,000,001 - $500 million                More than $50 billion




 Official Form 201                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
    25010354.1
                                 Case 19-12730-CSS                    Doc 1        Filed 12/20/19             Page 4 of 14
Debtor   Arrow Holdings, LLC                                                                       Case number (if known)
         Name



         Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on       12/20/2019
                                                  MM / DD / YYYY


                             X    /s/ Dennis DeBassio                                                     Dennis DeBassio
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Treasurer




18. Signature of attorney    X   /s/ Kara Hammond Coyle                                                    Date       12/20/2019
                                 Signature of attorney for debtor                                                 MM / DD / YYYY

                                 Kara Hammond Coyle
                                 Printed name

                                 Young Conaway Stargatt & Taylor LLP
                                 Firm name

                                 1000 North King Street, Wilmington, Delaware 19801
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     302-571-6600                  Email address      kcoyle@ycst.com

                                  DE 4410
                                 Bar number and State




 Official Form 201                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
    25010354.1
                  Case 19-12730-CSS        Doc 1     Filed 12/20/19      Page 5 of 14



                                                Rider 1

             Pending Bankruptcy Cases Filed by the Debtor and Affiliates of the Debtor

         On the date hereof, each of the entities listed below filed a petition in this court for relief

under chapter 7 of title 11 of the United States Code.


        1.        Arrow Holdings, LLC

        2.        EMS Management, LLC

        3.        Modern Material Services, LLC

        4.        EMS Plane, Inc.




25010415.1
                        Case 19-12730-CSS          Doc 1     Filed 12/20/19     Page 6 of 14



                                     UNANIMOUS WRITTEN CONSENT
                                     OF THE BOARD OF MANAGERS OF
                                         ARROW HOLDINGS LLC

                                               DECEMBER 20, 2019

                        The undersigned, being all of the members of the board of managers (the
         “Board”) of Arrow Holdings LLC, a Delaware limited liability company (the “Company”), and
         having reviewed and considered, among other things, the financial condition of the Company
         and the Company’s business on the date hereof and the recommendations of the Company’s legal
         and restructuring advisors as to the relative risks and benefits of pursuing a bankruptcy
         proceeding under the provisions of title 11 of the United States Code, do hereby vote for, adopt,
         approve and consent to the following resolutions by written consent pursuant to Section 8 of the
         Third Amended and Restated Limited Liability Company Agreement of Arrow Holdings LLC
         and Section 18-404 of the Delaware Limited Liability Company Act, 6 Del. C. § 18-101 et seq.:

                         NOW, THEREFORE, BE IT RESOLVED, that, in the judgment of the Board, it
         is desirable and in the best interests of the Company, the creditors of the Company, and other
         interested parties that a voluntary petition (the “Petition”) be filed by the Company under the
         provisions of chapter 7 of title 11 of the United States Code; and it is further

                         RESOLVED, that Dennis DeBassio (the “Designated Representative”) be, and
         acting alone, hereby is, authorized, directed, and empowered (i) to execute and verify the Petition
         and all documents ancillary thereto, and to cause the Petition to be filed with the United States
         Bankruptcy Court for the District of Delaware, such Petition to be filed at such time as the
         Designated Representative shall determine and to be in the form approved by the Designated
         Representative, with the execution thereof by such Designated Representative being conclusive
         evidence of the approval thereof by the Designated Representative; (ii) to make or cause to be
         made prior to the execution thereof any modifications to the Petition or such ancillary documents
         that, in the judgment of the Designated Representative, may be necessary, appropriate, or
         desirable, and (iii) to execute, verify, and file or cause to be filed all other petitions, schedules,
         lists, motions, applications, declarations, affidavits, and other papers or documents that, in the
         judgment of the Designated Representative, may be necessary, appropriate, or desirable in
         connection with the foregoing; and it is further

                        RESOLVED, that the law firm of Young Conaway Stargatt & Taylor, LLP
         (“Young Conaway”) is authorized and empowered to represent the Company as its general
         bankruptcy counsel on the terms set forth in its engagement letter with the Company, which is
         hereby ratified and approved, and to represent and assist the Company in carrying out its duties
         under title 11 of the United States Code, and to take any and all actions to advance the
         Company’s rights, including, without limitation, the preparation of pleadings and filings in the
         bankruptcy case, and the Designated Representative may take any action necessary to further the
         retention of Young Conaway; and it is further

                        RESOLVED, that the Designated Representative be, and, acting alone, hereby is,
         authorized, directed, and empowered from time to time to take such actions and execute and
         deliver such documents as may be required or as the Designated Representative may determine



25013998.1
                       Case 19-12730-CSS         Doc 1       Filed 12/20/19   Page 7 of 14



         to be necessary, appropriate, or desirable to carry out the intent and purpose of the foregoing
         resolutions or to obtain the relief sought thereby, including without limitation the execution and
         delivery of any petitions, schedules, lists, motions, applications, declarations, affidavits, and
         other papers or documents, with all such actions to be taken in such manner, and all such
         petitions, schedules, lists, motions, applications, declarations, affidavits, and other papers or
         documents to be executed and delivered in such form as the Designated Representative shall
         approve, the taking or execution thereof by the Designated Representative being conclusive
         evidence of the approval thereof by the Designated Representative; and it is further

                        RESOLVED, that the Board, on behalf of the Company, as the sole member of
         each of EMS Management, LLC, a Pennsylvania limited liability company (“EMS”), and
         Modern Materials Services, LLC, a Pennsylvania limited liability company (“MMS”), authorizes
         and directs the execution by the Company of the Written Consent of the Sole Member of EMS
         and the Written Consent of the Sole Member of MMS, substantially in the forms attached hereto
         as Exhibit A (the “Company Consents”), and that the Designated Person be, and he hereby is,
         authorized, directed and empowered in the name of the Company to execute and deliver to the
         Company the Company Consents and take any actions or execute and delivery any documents in
         furtherance of the Company Consents or matters approved therein; and it is further

                       RESOLVED, that all of the acts and transactions relating to matters contemplated
         by the foregoing resolutions, which acts and transactions would have been authorized and
         approved by the foregoing resolutions except that such acts and transactions were taken prior to
         the adoption of such resolutions, be, and they hereby are, in all respects confirmed, approved,
         and ratified.



                                   [Remainder of Page Intentionally Left Blank]




25013998.1

                                                         2
Case 19-12730-CSS   Doc 1   Filed 12/20/19   Page 8 of 14




        20
                          Case 19-12730-CSS               Doc 1      Filed 12/20/19        Page 9 of 14



                                 IN THE UNITED STATES BANKRUPTCY COURT
                                          FOR THE DISTRICT OF DELAWARE
         -------------------------------------------------------------------x
                                                                            :
                                                                            :
         In re:                                                             : Chapter 7
                                                                            :
         Arrow Holdings, LLC,1                                              : Case No. 19–_______ (___)
                                                                            :
                                           Debtor.                          :
                                                                            :
                                                                            :
         -------------------------------------------------------------------x
                                                                            :
                                                                            :
         In re:                                                             : Chapter 7
                                                                            :
         EMS Management, LLC                                                : Case No. 19–_______ (___)
                                                                            :
                                           Debtor.                          :
                                                                            :
                                                                            :
         -------------------------------------------------------------------x
                                                                            :
                                                                            :
         In re:                                                             : Chapter 7
                                                                            :
         Modern Material Services, LLC,                                     : Case No. 19–_______ (___)
                                                                            :
                                           Debtor.                          :
                                                                            :
                                                                            :
         -------------------------------------------------------------------x
                                                                            :
                                                                            :
         In re:                                                             : Chapter 7
                                                                            :
         EMS Plane, Inc.,                                                   : Case No. 19–_______ (___)
                                                                            :
                                           Debtor.                          :
                                                                            :
                                                                            :
         -------------------------------------------------------------------x




         1
           The Debtors in the above captioned chapter 7 Cases, along with the last four digits of each Debtor’s federal tax
         identification number, are as follows: Arrow Holdings, LLC (4631); EMS Management, LLC (2709); Modern
         Material Services, LLC (8472); and EMS Plane, Inc. (N/A). The Debtors’ address is 2605 Nicholson Road, Suite
         5200, Sewickley, PA 15143
25010561.1
                           Case 19-12730-CSS            Doc 1      Filed 12/20/19     Page 10 of 14



                   CONSOLIDATED CORPORATE OWNERSHIP STATEMENT PURSUANT
                         TO FED. R. BANKR. P. 1007(a)(1), 1007(a)(3), AND 7007.1

                            Pursuant to Rules 1007(a)(1), 1007(a)(3), and 7007.1 of the Federal Rules of

         Bankruptcy Procedure, Arrow Holdings, LLC and its affiliated debtors (each a “Debtor,” and

         collectively, the “Debtors”) in the above-captioned chapter 7 cases hereby states that the

         following is a list of corporations, other than governmental units, that directly or indirectly own

         10% or more of any class of interests in the Debtors:

                            1.      Debtor Arrow Holdings, LLC is owned by the following non-debtor

         entity:

                                  Entity                                         Ownership Percentage2

         AIM Arrow Holdings, LLC                                      Series A Units: 92.16%
                                                                      Series D Units: 99.99%

                            2.      Debtor Arrow Holdings, LLC owns 100% of the equity interests in each of

         the Debtors EMS Management, LLC and Modern Material Services, LLC.

                            3.      Debtor EMS Management, LLC owns 100% of the equity interests in

         Debtor EMS Plane, Inc.




         2
             Ownership percentages have been rounded to the nearest hundredth.
25010561.1
                                                                  2
                             Case 19-12730-CSS                      Doc 1         Filed 12/20/19               Page 11 of 14


   Fill in this information to identify the case and this filing:

 Debtor Name        Arrow Holdings, LLC
 United States Bankruptcy Court for the:                            District of   Delaware
                                                                                   (State)

  Case number (If known):




Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                 12/15

 An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and
 submit this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the
 document, and any amendments of those documents. This form must state the individual’s position or relationship to the debtor, the
 identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

 WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud
 in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152,
 1341, 1519, and 3571.


            Declaration and signature



          I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership;
          or another individual serving as a representative of the debtor in this case.

          I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

          ☐ Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

          ☐ Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

          ☐ Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)


          ☐ Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)


          ☐ Schedule H: Codebtors (Official Form 206H)


          ☐ Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)


             Amended Schedule

             Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

             Other document that requires a declaration Corporate Ownership Statement


     I declare under penalty of perjury that the foregoing is true and correct.


     Executed on         12/20/2019                                              /s/ Dennis DeBassio
                       MM / DD / YYYY                                             Signature of individual signing on behalf of debtor




                                                                                  Dennis DeBassio
                                                                                  Printed name

                                                                                  Treasurer
                                                                                  Position or relationship to debtor



Official Form 202                          Declaration Under Penalty of Perjury for Non Individual Debtors
           Case 19-12730-CSS             Doc 1      Filed 12/20/19       Page 12 of 14



                    IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE
-------------------------------------------------------------------x
                                                                   :
                                                                   :
In re:                                                             : Chapter 7
                                                                   :
Arrow Holdings, LLC,1                                              : Case No. 19–_______ (___)
                                                                   :
                                  Debtor.                          :
                                                                   :
                                                                   :
-------------------------------------------------------------------x
                                                                   :
                                                                   :
In re:                                                             : Chapter 7
                                                                   :
EMS Management, LLC,                                               : Case No. 19–_______ (___)
                                                                   :
                                  Debtor.                          :
                                                                   :
                                                                   :
-------------------------------------------------------------------x
                                                                   :
                                                                   :
In re:                                                             : Chapter 7
                                                                   :
Modern Material Services, LLC,                                     : Case No. 19–_______ (___)
                                                                   :
                                  Debtor.                          :
                                                                   :
                                                                   :
-------------------------------------------------------------------x
                                                                   :
                                                                   :
In re:                                                             : Chapter 7
                                                                   :
EMS Plane, Inc.,                                                   : Case No. 19–_______ (___)
                                                                   :
                                  Debtor.                          :
                                                                   :
                                                                   :
-------------------------------------------------------------------x




1
  The Debtors in the above captioned chapter 7 Cases, along with the last four digits of each Debtor’s
federal tax identification number, are as follows: Arrow Holdings, LLC (4631); EMS Management, LLC
(2709); Modern Material Services, LLC (8472); and EMS Plane, Inc. (N/A). The Debtors’ address is 2605
Nicholson Road, Suite 5200, Sewickley, PA 15143
                           Case 19-12730-CSS                    Doc 1         Filed 12/20/19            Page 13 of 14




                     DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR

             1.      Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that my firm,
             Young Conaway Stargatt & Taylor, LLP (“YCST”) is counsel for the above-captioned
             debtors (the “Debtors”) and that compensation paid to YCST within one year before the
             filing of the petition in bankruptcy, or agreed to be paid to YCST, for services rendered
             or to be rendered on behalf of the Debtors in contemplation of or in connection with the
             bankruptcy cases is as follows:

             For legal services, YCST has agreed to accept . . . . . . . . . . . . . . . . . . . . . . . . $50,000

             Prior to the filing of this statement YCST has received . . . . . . . . . . . . . . . . . $194,137.28

             Balance Due . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $0

             2.     The source of the compensation paid to YCST was Debtor Modern Material
             Services, LLC

             3.     YCST has not agreed to share the above-disclosed compensation with any other
             person unless they are a partner, counsel, or associate of YCST.

             4.     In return for the above-disclosed fee, YCST has agreed to pay the filing fees
             required to commence these bankruptcy cases and has further agreed to render legal
             services relating to these bankruptcy cases, including:

                    a.      Analysis of the Debtors’ financial situation, and rendering advice to the
             Debtors in determining whether to file bankruptcy petitions;

                    b.    Preparation and filing of voluntary petitions in bankruptcy and certain
             other documents that may be required;

                    c.     Representation of the Debtors at the meeting of creditors, and any
             adjourned hearings thereof.

             5.     By agreement with the Debtors, the above-disclosed fee does not include the
             representation of the Debtors in adversary proceedings and other contested bankruptcy
             matters; nor does it include any future non-bankruptcy representation.




25010560.1
                                                                            2
                      Case 19-12730-CSS        Doc 1    Filed 12/20/19    Page 14 of 14



                                              CERTIFICATION

             I hereby certify that the foregoing is a complete statement of any agreement or
             arrangement for payment to YCST for representation of the Debtors in these bankruptcy
             proceedings.

             Dated: Wilmington, Delaware            YOUNG CONAWAY STARGATT & TAYLOR, LLP
                    December 20, 2019

                                                    /s/ Kara Hammond Coyle
                                                    Kara Hammond Coyle (No. 4410)
                                                    Joseph M. Mulvihill (No. 6061)
                                                    Rodney Square
                                                    1000 N. King Street
                                                    Wilmington, Delaware 19801
                                                    Telephone: (302) 571-6600
                                                    Facsimile: (302) 571-1253

                                                    Counsel for the Debtors




25010560.1
                                                       3
